Citation Nr: 1014683	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-12 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD), currently 30 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
renal insufficiency.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION


The Veteran served on active duty from March 1986 to 
May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the claim in December 2006 and 
January 2008.  

By rating decision of April 2009, a compensable rating for 
renal sufficiency was denied.  In May 2009, the Veteran filed 
a notice of disagreement (NOD).  The Veteran has expressed 
disagreement, however, no statement of the case (SOC) has 
been not issued.  This issue remains in appellate status.  
Manlincon v. West, 12 Vet.App. 238, 240 (1999).  

The issue of an increased compensable rating for renal 
insufficiency being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's GERD is productive of medication for control of 
epigastric tenderness; recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal chest pain; symptoms of material weight loss, and 
hematemesis or melena with moderate anemia productive of 
severe impairment is not shown.  




CONCLUSION OF LAW

The criteria for an initial  rating in excess of 30 percent 
for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.14, 4.114, DC 7346 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the Veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009). 

In the present case, the RO granted service connection for 
GERD in a June 2003 rating decision and a 10 percent rating 
was assigned pursuant to DC 7346.  By rating decision of 
October 2006, the 10 percent rating was increased to 
30 percent, effective June 2003.  The 30 percent rating is in 
effect to this date.  

The Veteran is claiming entitlement to an initial rating in 
excess of 30 percent for GERD.  As an initial matter, the 
Board notes that when a veteran has been diagnosed as having 
a specific condition and the diagnosed condition is not 
listed in the Schedule for Rating Disabilities, the diagnosed 
condition will be evaluated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2009).  In that 
respect, GERD is analogous to hiatal hernia under DC 7346.  

Under this diagnostic code, in order to warrant a rating in 
excess of 10 percent, the evidence must show persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health (30 
percent under DC 7346).  Symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health warrants a 60 percent rating.  

Here, the evidence does not indicate that a rating in excess 
of 30 percent is warranted.  

In January 2003, the Veteran underwent a VA examination.  In 
the examination, it was noted that the Veteran was diagnosed 
with GERD in 1995.  He underwent an upper endoscopy in 2000 
and was told he had a hiatal hernia.  He was placed on daily 
use of Aciphex.  Despite treatment, he continued to have 
reflux symptoms approximately once a week, lasting two hours 
at a time.  He took Tums in addition to Aciphex when the 
condition flared up.  The discomfort was usually localized in 
the mid and upper gastric area with radiation to the chest.  
He stated that he could sometime taste the acid.  Symptoms 
were generally worse after meals and at night.  The Veteran 
weighed 222 pounds, with no weight changes.  The pertinent 
diagnosis was GERD, on medication.   

In a VA examination of August 2008, the Veteran had continued 
GERD complaints.  He related that he had been treated on an 
outpatient basis, but never was hospitalized for his GERD.  
He stated he was treated with Omeprazole on a daily basis for 
several years, which was increased from 10 mg. to 20 mg.  In 
spite of medication and a bland diet, he continued to have 
recurring GI symptoms that worsened a bit and currently 
included epigastric abdominal pain, occurring on a daily 
basis and usually occurring after meals.  Epigastric pain was 
7/10.  He also related dysphagia with solids and liquids on a 
daily basis.  The symptoms were 5/10.  He had pyrosis or 
heartburn on a daily basis.  Heartburn was related to be 
7/10.  Regurgitation of his stomach contents was also on a 
daily basis and this was described to be 10/10.  Substernal 
chest pain was described as daily and on a scale of 7/10.  At 
the time of the examination, he was not having much vomiting.  
Vomiting was described as infrequent, but he did state that 
he had nausea on a daily basis.  Nausea was described as 
5/10.  He had excessive salivation of 5/10.  GI symptoms 
continued to recur in spite of medical treatment and his GI 
symptoms sometimes interfered with his daily activities and 
his occupation.  He stated however, he had not missed work in 
the past year due to his GERD.  Clinical examination of the 
abdomen revealed there was mild tenderness to palpation 
involving the epigastric area of the abdomen.  There was no 
organmegaly or masses.  Bowel sounds were normal to 
auscultation.  An upper GI series showed a small reducible 
hiatal hernia with reflux.  There was no esophagitis.  The 
diagnosis was GERD with small reducible hiatal hernia with 
reflux, symptomatic.   

Based on the evidence of record, the Veteran does have 
epigastric distress, pyrosis, dysphagia, and regurgitation; 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health is not shown, necessary to warrant a 60 
percent rating.  Therefore, an initial increased rating of 60 
percent is not warranted.  

In reaching this decision on the Veteran's initial increased 
rating claim, the Board has considered the lay statements of 
record.  The Veteran is competent to report symptoms because 
such actions come to him through his senses and, as such, 
require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
As a layperson, however, he is not competent to offer 
opinions on a medical diagnosis or causation. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Such competent evidence-concerning the nature and extent of 
the Veteran's GERD-has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in these 
examination reports) directly address the criteria under 
which this service-connected disability is evaluated.  As 
such, the Board finds these records to be more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for GERD is not warranted for any portion of the 
rating period on appeal.  In sum, after a careful review of 
the evidence of record, the Board finds that the benefit of 
the doubt rule is not applicable and the appeal is denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted.  There has been no 
hospitalization for the Veteran's GERD during the rating 
period and he has not missed any work in the past year as a 
result of this disability.  Consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by 
the veteran would, in that average case, produce impairment 
of earning capacity beyond that reflected in the rating 
schedule or where evidence shows that the veteran's service-
connected disability affects employability in ways not 
contemplated by the rating schedule.  See VA O.G.C. Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such has 
not been shown in this case.  Moreover, the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, and provides for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Consequently, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted for his claimed increased rating.  

In sum, the competent evidence does not show that the 
Veteran's symptomatology of his GERD warrants an increased 
rating for any period on appeal.  For these reasons, the 
Board finds that the Veteran's disability does not meet the 
criteria for a rating in excess of 30 percent, during any 
period of the increased rating claim.  Therefore, the appeal 
is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for GERD.  Courts have held that, once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records with the claims file.  Furthermore, 
he was also afforded a VA examination in January 2003 and 
after the Board's June 2008 remand, another examination in 
August 2008.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An initial rating in excess of 30 percent for GERD is denied.  


REMAND

The Veteran was granted service connection for renal 
insufficiency by rating decision of June 2003.  In 
February 2009, a new claim for an increased rating for renal 
insufficiency was made.  By rating decision of April 2009, a 
compensable rating for renal sufficiency was denied.  In 
May 2009, the Veteran filed a NOD.  The Veteran has expressed 
disagreement, however, no SOC has been not issued.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this increased rating issue for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to an increased compensable 
rating for renal insufficiency currently 
on appeal.  The Veteran and his 
representative MUST be furnished a 
Statement of the Case (SOC) that addresses 
all pertinent evidence, laws and 
regulations relevant to his claim in 
compliance with the holding in Manlincon 
v. West as discussed above, and in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefit sought, or the withdrawal of the 
Veteran's NOD.  If the Veteran perfects an 
appeal by timely submitting a substantive 
appeal, the matter should be returned to 
the Board for further appellate review.

The Veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


